Independent Registered Public Accounting Firm’s Consent The Board of Directors and Stockholders Cannabis Science, Inc. San Francisco, California We consent to the use and inclusion in this Form S-8 Registration Statement and the Prospectus, which is part of this Registration Statement, of our report dated April 14, 2009 on our audit of the consolidated financial statements of Cannabis Science, Inc. (formerly known as Gulf Onshore, Inc.) at and for the year ended December 31, 2008 and for the period from January 25, 2005 (inception) to December 31, 2008. /s/ Turner, Stone & Company, L.L.P. Turner, Stone & Company, L.L.P. Certified
